  Case 19-18990       Doc 32     Filed 03/25/21 Entered 03/25/21 15:12:49            Desc Main
                                   Document     Page 1 of 4




                    IN THE UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

    IN THE MATTER OF                               IN PROCEEDINGS
                                                   UNDER CHAPTER 13
    ANTHONY M NEILL,
                                                   CASE NO. 19-18990
                     DEBTOR                        JUDGE: LaShonda A Hunt


                                    NOTICE OF MOTION

Notified via Electronic Filing
U.S. Trustee , 219 S Dearborn St, Room 873, Chicago, IL 60604
Glenn B. Stearns, 801 Warrenville Road, Suite 650, Lisle, IL 60532
David H Cutler, Cutler & Associates, Ltd., 4131 Main St., Skokie, IL 60076
Notified via US Postal Service
Anthony M Neill, 27 Greenfield Road, Kendall, IL 60538

       Please take notice that on April 2, 2021 at the hour of 10:15AM or as soon thereafter as I
may be heard, I shall appear before the Honorable Judge LaShonda A Hunt or before any other
Bankruptcy Judge who may be presiding in his/her place and stead and shall then and there
present the accompanying motion. At that time and place you may attend if you so choose.

       This motion will be presented and heard telephonically using AT&T
Teleconference. No personal appearance in court is necessary or permitted. To appear
and be heard telephonically on the motion, you must call in to the hearing using the
following information—Toll Free Number: 1-888-557-8511; Access Code: 7490911.

        If you object to this motion and want it called on the presentment date above, you
must file a Notice of Objection no later than two (2) business days before that date. If a
Notice of Objection is timely filed, the motion will be called on the presentment date. If no
Notice of Objection is timely filed, the court may grant the motion in advance without a
hearing.
  Case 19-18990      Doc 32     Filed 03/25/21 Entered 03/25/21 15:12:49           Desc Main
                                  Document     Page 2 of 4



                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that he/she caused a true and correct copy of the above
and foregoing document to be served upon the following:


                                     Respectfully Submitted,


                                     _/s/ Michael N. Burke_______________
                                     Richard B. Aronow 3123969
                                     Michael N. Burke 6291435
                                     Mike Kalkowski 6185654
                                     LOGS Legal Group LLP
                                     2121 Waukegan Road, Suite 301
                                     Bannockburn, IL 60015
                                     (847) 291-1717
                                     Attorneys for Movant
                                     19-090654

Notified via Electronic Filing
U.S. Trustee , 219 S Dearborn St, Room 873, Chicago, IL 60604
Glenn B. Stearns, 801 Warrenville Road, Suite 650, Lisle, IL 60532
David H Cutler, Cutler & Associates, Ltd., 4131 Main St., Skokie, IL 60076

Notified via US Postal Service
Anthony M Neill, 27 Greenfield Road, Montgomery, IL 60538


The firm of LOGS Legal Group LLP is a debt collector. This is an attempt to collect a
debt. Any information may be used for that purpose. If your personal liability for this
debt has been extinguished, discharged in bankruptcy or if a court order prohibits
collecting this debt from you personally, then this is an attempt to enforce the Movant’s
rights with respect to the property addressed herein, and it is not an attempt to collect the
debt from you personally.
     Case 19-18990    Doc 32   Filed 03/25/21 Entered 03/25/21 15:12:49       Desc Main
                                 Document     Page 3 of 4



                     IN THE UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

       IN THE MATTER OF                         IN PROCEEDINGS
                                                UNDER CHAPTER 13
       ANTHONY M NEILL,
                                                CASE NO. 19-18990
                     DEBTOR                     JUDGE: LaShonda A Hunt

          MOTION FOR APPROVAL OF TERMS OF THE LOAN MODIFICATION

         NOW COMES the Movant, CARRINGTON MORTGAGE SERVICES, LLC, by and

through its attorneys, LOGS Legal Group LLP, and states as follows:

1.       On July 5, 2019, the above-named Debtor filed a Petition pursuant to 11 USC §

1301, et. seq.

2.       Movant is a creditor of Debtors by virtue of mortgage secured by a note for the

property commonly known as 27 Greenfield Road, Montgomery, IL 60538.

3.       The parties have agreed to the terms for the loan modification attached hereto as

Exhibit A.

4.       Under the terms of Debtor’s original note, the principal balance was $117,150.00

at a fixed rate of 5.75%.

5.       Under the terms of the proposed loan modification, the new principal balance will

be $97,791.21 at a fixed rate of 3.00%.

6.       Under the original note, the maturity date of the loan was August 1, 2035. The

proposed loan modification extends the maturity date to February 1, 2051.
 Case 19-18990      Doc 32   Filed 03/25/21 Entered 03/25/21 15:12:49   Desc Main
                               Document     Page 4 of 4



WHEREFORE, CARRINGTON MORTGAGE SERVICES, LLC, moves this Honorable

Court to enter an order approving the terms of the loan modification.




                                  Respectfully submitted,

                                  _/s/ Michael N. Burke_________________________
                                  Attorney for CARRINGTON MORTGAGE SERVICES,
                                  LLC



Richard B. Aronow 3123969
Michael N. Burke 6291435
Mike Kalkowski 6185654
LOGS Legal Group LLP
2121 Waukegan Road, Suite 301
Bannockburn, IL 60015
(847) 291-1717
Attorneys for Movant
19-090654

    The firm of LOGS Legal Group LLP is a debt collector. This is an attempt to
 collect a debt. Any information may be used for that purpose. If your personal
   liability for this debt has been extinguished, discharged in bankruptcy or if a
  court order prohibits collecting this debt from you personally, then this is an
  attempt to enforce the Movant’s rights with respect to the property addressed
      herein, and it is not an attempt to collect the debt from you personally.
